34 So. 3d 75 (2010)
Randolph BAGGETT, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D09-6177.
District Court of Appeal of Florida, First District.
March 25, 2010.
Randolph Baggett, pro se, Petitioner.
Sarah J. Rumph, General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is granted. No later than 15 days after issuance of mandate in this case, the circuit court shall schedule a hearing on petitioner's public record request. See § 119.11, Fla. Stat. (2009); Woodfaulk v. State, 935 So. 2d 1225 (Fla. 5th DCA 2006).
WOLF, WEBSTER, and THOMAS, JJ., concur.